Exhibit 10.1

Rochester Medical Corporation
Fiscal 2007 Executive Compensation Plan

(adopted by the Compensation Committee of the Board of Directors on November 16,
2006)

MANAGEMENT INCENTIVE PLAN (BONUS)

Eligibility



•   All Executive Officers and Director level management personnel will be
eligible to participate.



•   Recommended participation rates have been set by the President, and are
based upon the respective position level and function of each executive. In all
cases, participation rates are well within competitive incentive compensation
ranges.



•   Participation rates for incentive bonuses are expressed as a percentage of
base salary.

Fiscal 2007

                                              Bonus Participation   Weighted
Performance Criteria     (% of Base Salary)                     Target   Maximum
        Participant   Minimum Payout   Payout   Payout   Sales   Operating
Income
Conway, Anthony
    0 %     40 %     60 %     50 %     50 %
Jonas, David
    0 %     35 %     52.5 %     50 %     50 %
Sholtis, Martyn
    0 %     35 %     52.5 %     75 %     25 %
Conway, Philip
    0 %     35 %     52.5 %     50 %     50 %
Horner, Dara Lynn
    0 %     35 %     52.5 %     75 %     25 %



•   The sales and operating income performance targets shall be set and approved
annually by the Compensation Committee. Bonus weighting criteria is based on
fiscal 2007 base plan without taking into account Premier-GPO based acute sales
or affiliated spending. The President will recommend any bonus-related changes
regarding the Company’s launch into the acute care market pursuant to the
Premier-GPO contract.

Bonus Calculation and Payout

The President will evaluate actual results from the respective areas of
responsibility for each executive against financial targets. This evaluation
will result in a recommended payout level as a percentage of the annual
incentive target. Performance levels and recommended payouts will be reviewed
and approved by the Compensation Committee prior to disbursement.

